Name: 2003/53/EC: Council Decision of 10 January 2003 amending Council Decision 2001/131/EC concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: European Union law;  European construction;  America;  electoral procedure and voting;  political framework
 Date Published: 2003-01-24

 Avis juridique important|32003D00532003/53/EC: Council Decision of 10 January 2003 amending Council Decision 2001/131/EC concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement Official Journal L 020 , 24/01/2003 P. 0023 - 0024Council Decisionof 10 January 2003amending Council Decision 2001/131/EC concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement(2003/53/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the ACP-EC Partnership Agreement, implemented in advance by Decision No 1/2000 of the ACP-EC Council of Ministers(1), and in particular Article 96 thereof,Having regard to the Internal Agreement on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement, as provisionally applied by Decision of the Representatives of the Governments of the Member States on 18 September 2000, and in particular Article 3 thereof,Having regard to the proposal from the Commission,Whereas:(1) On the basis of Council Decision 2001/131/EC of 29 January 2001 concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement(2), the provision of financial aid to Haiti is partially suspended as "appropriate measures" pursuant to Article 96(2)(c) of the ACP-EC Partnership Agreement.(2) The Decision expires on 31 December 2002 and requires a review of the measures before this date.(3) Democratic principles are still not upheld in Haiti. However, actions to support democratisation, the strengthening of the rule of law and the electoral process deserve to be supported, and in particular in support of the mission with which the Organisation of American States (OAS) was entrusted by its Resolutions No 806 and No 822. Actions to strengthen civil society and the private sector, to fight poverty and those of direct benefit to the Haitian people should be further implemented,HAS DECIDED AS FOLLOWS:Article 1Decision 2001/131/EC is amended as follows:1. In the second and third paragraphs of Article 3, the date "31 December 2002" shall be replaced by "31 December 2003".2. The Annex shall be replaced by the text appearing in the Annex to this Decision.Article 2This Decision shall take effect from the day of its adoption.This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 10 January 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 195, 1.8.2000, p. 46.(2) OJ L 48, 17.2.2001, p. 31. Decision as amended by Decision 2002/131/EC (OJ L 47, 19.2.2002, p. 34).ANNEXDear Sir,The European Union attaches great importance to Article 9 of the ACP-EC Agreement. Democratic principles and the rule of law, on which the ACP-EC partnership is founded, are essential elements of the Agreement and thus form the cornerstone of our relations.By letter of 31 January 2001, the Union expressed its regret that no satisfactory solution to remedy the violation of the Haitian electoral law had been found. It informed you of the appropriate measures taken as foreseen in Article 96(2)(c) of the ACP-EC partnership agreement. In its letter of 23 January 2002, the Union reviewed its Decision of 29 January 2001 in order to allow all the cooperation instruments affected by these measures to be gradually reactivated subject to the achievement of objectives as regards the electoral process.Today, after more than two years of political crisis, the Union considers that democratic principles are still not upheld in Haiti. However, it recognises numerous international and local efforts in contribution to the search for a solution to this crisis, and in particular those of the Organisation of American States (OAS) and of the Caribbean Community (Caricom), and it reaffirms its wish to support these efforts. Accordingly, within the framework of OAS Resolution No 822, the Government of Haiti has committed itself to giving increased priority to the restoration of a climate of security and confidence in the country, including the completion of inquiries into all politically motivated crimes and the strengthening of the disarmament programs. The European Union urges the Government to translate this commitment into concrete actions.Furthermore, the European Union is worried about the socioeconomic situation in Haiti and reaffirms its wish to continue cooperation for the benefit of the Haitian people.In the light of these elements, the Council of the European Union reviewed its Decision of 21 January 2002 and decided to review the appropriate measures referred to in Article 96(2)(c) of the Agreement as follows:(a) Redirection of the remaining funds of the first eighth EDF tranche and provision of the second tranche under the eighth EDF for programmes that are of direct benefit to the Haitian people, to strengthen civil society and the private sector and to support democratisation, the strengthening of the rule of law and the electoral process;(b) The allocation of resources for the ninth EDF will not be notified and the corresponding National Indicative Programme (NIP) will not be signed while this Decision is valid.The Union will follow further developments in the democratisation process closely, in particular the achievement of the steps towards general and local elections, such as the constitution of the provisional electoral council and the setting up of an electoral guarantees committee. Decisions on the gradual reactivation of the cooperation instruments affected by these measures will be taken on the basis of the advancement of the electoral process and in the light of the resumption of cooperation with the international financial institutions.The Union is ready to review its Decision if there are encouraging developments. It reiterates its readiness to engage in enhanced political dialogue.Please accept, Sir, the assurance of our highest consideration.For the CommissionFor the Council